Order filed, July 3, 2018.




                                           In The
                                  Court of Appeals
                                         For The
                             First District of Texas
                                      ____________

                                   NO. 01-18-00315-CV

                    LUXURKEY MANAGEMENT LLC, Appellant

                                              V.

                     ELENI ANTONELLOS FULLER, Appellee


                        On Appeal from the 80th District Court
                                Harris County, Texas
                           Trial Court Case 20177-52683



                                         ORDER

       The reporter’s record in this case was due 04/20/2018. See Tex. R. App. P. 35.1.
On 05/29/2018, this court ordered the court reporter to file the record within 30 days.
The record has not been filed with the court. Because the reporter’s record has not been
filed timely, we issue the following order.

       We order, the official (or substitute) court reporter, to file the record in this
appeal, if any, within 30 days of the date of this order.
       No further extension will be entertained absent exceptional circumstances. The
trial and appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). If the reporter does not timely file the record
as ordered, we will issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                           PER CURIAM